UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 22, 2005
                            Decided October 11, 2005

                                      Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 05-1685

UNITED STATES OF AMERICA,                    Appeal from the United States
    Plaintiff-Appellee,                      District Court for the Western District
                                             of Wisconsin
      v.
                                             No. 04-CR-93-C-01
ANNA M. LANGE,
    Defendant-Appellant.                     Barbara B. Crabb,
                                             Chief Judge.

                                    ORDER

       Anna Lange pleaded guilty to embezzling government funds in violation of
18 U.S.C. § 641. The district court regarded the sentencing guidelines as advisory
and sentenced Lange to 12 months’ imprisonment, three years’ supervised release,
and restitution of $158,593. Appointed counsel filed a notice of appeal but now
moves to withdraw because he cannot discern a nonfrivolous basis for appeal. See
Anders v. California, 386 U.S. 738 (1967). Lange has not accepted our invitation to
comment on counsel’s motion. See Cir. R. 51(b). Accordingly, despite counsel’s
failure to obtain transcripts of the relevant proceedings, we deem the record
adequate for our purposes and limit our review to the potential issues counsel
identifies. See United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).
No. 05-1685                                                                     Page 2

        Lange worked as an office manager for the Federal Highway Administration
(“FHWA”) in Madison, Wisconsin. Her duties included paying employee travel
expenses and buying office equipment and supplies, so FHWA entrusted her with a
government credit card and authority to write convenience checks to access FHWA’s
line of credit. Lange misused the credit card and checks for more than four years,
ringing up $158,593 in unauthorized charges to pay personal expenses including her
home telephone, satellite television service, car insurance, and college tuition.

       Counsel first discusses whether Lange could challenge her guilty plea and
concludes that no argument is possible because, he says, the district court
substantially complied with Federal Rule of Criminal Procedure 11(b) in taking the
plea. It is true that substantial compliance with Rule 11 would render frivolous a
challenge to Lange’s guilty plea, see, e.g., United States v. Blalock, 321 F.3d 686,
688 (7th Cir. 2003), but counsel failed to obtain a transcript of the plea colloquy, so
we have no means of evaluating his representation about its adequacy. See United
States v. Pippen, 115 F.3d 422, 426 (7th Cir. 1997). Nonetheless, we have held that
appointed lawyers seeking to withdraw under Anders should not even explore the
propriety of a guilty plea unless the defendant wants to unwind the plea. United
States v. Knox, 287 F.3d 667, 670-71 (7th Cir. 2002). In this case we have no
indication that Lange wants her guilty plea set aside, and for that reason we agree
with counsel that the plea colloquy does not provide a basis for appeal.

       Counsel next considers whether any grounds exist to challenge Lange’s
12-month prison term. The district court sentenced Lange after United States v.
Booker, 125 S. Ct. 738 (2005), and we will uphold the term so long as it is
reasonable. Id. at 765; United States v. Tedder, 403 F.3d 836, 844 (7th Cir. 2005).
Any sentence within a properly calculated guideline range is presumptively
reasonable. United States v. Paulus, 419 F.3d 693, 700 (7th Cir. 2005); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Here the guidelines
calculation recommended by the probation officer and accepted by the court yielded
an imprisonment range of 18 to 24 months. Even without a transcript of the
sentencing hearing, we know from the district court’s written Statement of Reasons
that it chose to impose a sentence below that range after looking to the factors in
18 U.S.C. § 3553(a), including the need for psychological treatment.
Id. § 3553(a)(2)(D). The district court reasoned that Lange would benefit most from
treatment available through a community corrections center, and thus it imposed a
shorter prison term but ordered Lange to serve the first four months of her
supervised release term in a community corrections center. We have explained that
it would be “hard to conceive of below-range sentences that would be unreasonably
high,” United States v. George, 403 F.3d 470, 473 (7th Cir. 2005), and we see
nothing in the court’s explanation that would suggest such a possibility in this case.

      We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.